UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)May 14, 2013 QAD Inc. (Exact name of registrant as specified in its charter) Delaware 0-22823 77-0105228 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 100 Innovation Place, Santa Barbara, California (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code (805) 566-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. The information in this Report, including the Exhibit 99.1, is furnished pursuant to Item 2.02 of this Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Exchange Act or the Securities Act of 1933, unless expressly set forth by specific reference in such filing. On May 14, 2013, QAD Inc. issued a press release announcing preliminary financials results for the fiscal 2014 first quarter. A copy of this press release is furnished with this Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. c) Exhibits. Exhibit No. Description Press Release, dated as of May 14, 2013, entitled “QAD Announces Preliminary Financials Results for Fiscal 2014 First Quarter” Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. QAD Inc. (Registrant) Date: May 15, 2013 By: /s/ Daniel Lender Daniel Lender Chief Financial Officer (on behalf of the Registrant and as Principal Financial Officer)
